PER CURIAM.
In this petition for belated appeal, the court appointed the Honorable Kim C. Hammond as commissioner to conduct a hearing to determine if a belated appeal should be authorized. Having considered the report of the commissioner, we hereby authorize petitioner’s belated appeal of his designation as a sexual predator. We note that petitioner is not entitled to appointed counsel. See Bellicourt v. State, 745 So.2d 1120 (Fla. 2d DCA 1999). This opinion shall be treated as a notice of appeal.
PETITION GRANTED.
THOMPSON, C.J., COBB and ORFINGER, R.B., JJ., concur.